DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/19 and 3/31/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1619, 20, 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehtinen et al., US 20150362450 
AS to claim 16, Lehtinen discloses a suspension member arrangement for an elevator (Title; elevator rope monitoring) comprising: a suspension member including a plurality of electrically conductive load-bearing cords commonly embedded in an electrically isolating matrix material (Figs. 1-4a; “carbon fiber-reinforced-polymer load-bearing parts 8, 8′, 8″, 8′″” as shown in FIG. 4 covered with polyurethane coating p”); a first connector and a second connector each attached to the suspension member and electrically contacting cords within the suspension member in a contacted end portion of the suspension member (Fig. 3; ¶[0088]; “At the car end R of said rope 3, 3′, preferably two outermost load-bearing parts are connected together, and measuring wires are inserted under these two screws with a split ring connector”, two screws at the end R of the rope 3 is considered a first and second connector); wherein the first connector electrically contacts and electrically interconnects in parallel a first group of the cords 
As to claim 19, Lehtinen discloses wherein the first connector and the second connector are separated from each other by a transversal gap (Fig. 3; screws are separated from each other). 
As to claim 20, Lehtinen discloses wherein the first connector and the second connector are arranged at different positions offset from each other in a longitudinal direction of the suspension member (Fig. 3; screws are separated from each other in a first direction of the rope.  Note: claim does not explicitly define metes and bounds of longitudinal direction).
As to claim 26, Lehtinen discloses wherein the first connector and the second connector are electrically short-circuited with each other (¶ [0088]). 
As to claim 27, Lehtinen discloses wherein the first connector and the second connector are electrically connected to each other by an electrical resistance (¶ [0088]).
As to claim 28, Lehtinen discloses a suspension member entity comprising a plurality of the suspension member arrangement according to Claim 16 wherein the first connectors and the second connectors of the suspension member arrangements are electrically connected with each other (¶ [0088]). 

Claim(s) 16, 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veronesi et al., US 20070173104
As to claim 16, Veronesi discloses a suspension member arrangement for an elevator (Abstract) comprising: a suspension member including a plurality of electrically conductive load-bearing cords commonly embedded in an electrically isolating matrix material (Fig. 2; 
As to claim 21 and 24, Veronesi teaches wherein each of the first connector and the second connector includes a plurality of pins penetrating the matrix material and contacting the cords of the suspension member, the pins in each of the pluralities of pins being electrically interconnected (Fig. 2; ends 54 of 52 being interconnected and penetrating through coating 26 to tension member 24), wherein the pins have a tapering cross section (Fig. 2; ends 54 are tapered).  
As to claim 22, Veronesi teaches wherein directly neighboring ones of the pins extend in parallel to each other at a lateral distance being substantially equal to a lateral distance between directly neighboring ones of the cords in the suspension member (Fig. 2; distance of ends 54 is substantially equal to distance of tension member 24). 
As to claim 23, Veronesi teaches wherein directly neighboring ones of the pins extend in parallel to each other at a lateral distance being one of substantially equal to and smaller than half of a lateral distance between directly neighboring ones of the cords in the suspension member (Fig. 2; distance of ends 54 is substantially equal to distance of tension member 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehtinen in view of Hawkes et al., US 20080190709
As to claim 17, Lehtinen is silent in wherein the first group of the cords is separated from the second group of the cords in the contacted end portion by a slit extending through the matrix material in the contacted end region, the slit mechanically separating a portion of the contacted end region including the first group of the cords from a portion of the contacted end region including the second group of the cords.  However, Hawkes teaches a device for use with elevator load bearing members (Title) wherein a first cord is separated from a second cord (Fig. 1-2; tension member 32 with portion 38 being a first cord and second cord) in a contacted end portion by a slit extending through the matrix material in a contacted end region (¶[0022] “the portions 38 are separated by cutting through the material of the jacket 34”), the slit mechanically separating a portion of the contacted end region including the first cord from a portion of the contacted end region including the second cord (Fig. 4-5; spacer 42 and guide 68 guide each portion 38 to the connector 70 at an end portion) .  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to separate portions of the rope as taught by Hawkes into the device of Lehtinen for the benefit of providing a physical spacing between the groups of tension members so that a connection between the individual connector and the group of tension members is properly established. 
As to claim 18, Lehtinen as modified is silent in wherein the slit extends along a length of the suspension member of at least 5 cm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a slit having a desired length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veronesi et al., US 20070173104
As to claim 25, Veronesi discloses the limitations of claim 24 but is silent in wherein the pins have a maximum cross sectional width being larger than half of a lateral distance between directly neighboring ones of the cords in the suspension member.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a desired width for the pins, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would be within the level of ordinary skill in the art to have enough of a width so that the pins are able to make an electrical connection with the load bearing members even during displacement from a center of the members. 
Claim 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al., US 20160002006 in view of Veronesi et al., US 20070173104
As to claim 29, Sun discloses a monitoring arrangement for monitoring a suspension member of an elevator (Title; elevator cord health monitoring disclosed), the suspension member including a plurality of electrically conductive load- bearing cords commonly embedded in an electrically isolating matrix material (Fig. 5; Cords 32a-32d), the arrangement comprising:
nd lead 54 connected to 32c, 32d)
a voltage source connected to the first and second connectors for applying alternating voltages to the first and second connectors (¶ [0037]; excitation voltage applied via the input leads 54 from the fault detection unit 52 in the form of an AC voltage); and a voltage analyzer connected to the first and second connectors for analyzing a superposition voltage resulting from applying the alternating voltages to the first and second connectors and transmission of the alternating voltages through the cords contacted by the first and second connectors (Fig. 5, 6; fault detection unit 52 also analyzes the output voltage from bridge circuit 58 through leads 56 which is a result of the excitation voltage).
	Veronesi teaches an elevator connector device including a plurality of pins being electrically interconnected (Fig. 2; connector 52 with ends 54 being interconnected), wherein the pins of the connector are adapted to penetrate the matrix material of the suspension member (¶[0022]; “ends 54 adapted to penetrate through the coating 26”) and to electrically contacting an associated group of the cords in the suspension member comprising a plurality of directly neighboring ones of the cords (Fig. 1-2; ends 54 contacting tension members 24 of belt 22).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute the teaching of Veronesi into Sun since the connector deice having interconnected pins would perform the same function of applying an electrical signal which obtains the predictable result of detecting electrical properties of the suspension member

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/            Examiner, Art Unit 2868